                                                                         Joseph H. Mizrahi – Attorney
                                                                        300 Cadman Plaza W, 12th Floor
                                                                                   Brooklyn, NY 11201
                                                                      P: 929-575-4175 | F: 929-575-4195
                                                                      E: joseph@cml.legal | W: cml.legal




                                                           January 30, 2020


VIA ECF
Hon. Judge Failla
United States District Judge
Southern District of New York
40 Centre Street
                                                             MEMO ENDORSED
New York, NY 10007


Re:         Dawson v. Summit Apparel, Inc.; Case No: 1:19-cv-06613-KPF

Dear Judge Failla,

       The undersigned represents Plaintiff Leshawn Dawson (hereinafter “Plaintiff”) in the
above referenced matter.

        A show cause hearing for this matter is set for Tuesday, February 4, 2020 at 3:00 p.m. By
way of background, Plaintiff was contacted by counsel for Defendant who is in the process of
being retained.

       The parties, through the undersigned are requesting an adjournment of the upcoming
hearing, to allow time for resolution. If no resolution is reached within 30 days, Defendant will
appear or otherwise answer.

       Thank you for your time and consideration of the above request.



                                                           Respectfully submitted,

                                                           /s/ Joseph H. Mizrahi__
                                                           Joseph H. Mizrahi, Esq.

Application GRANTED. The order to show cause hearing scheduled for
February 4, 2020 (Dkt. #17) is hereby ADJOURNED sine die. The
parties should provide a status update to the Court on or before
March 2, 2020.
                                                                 SO ORDERED.

Dated: January 30, 2020
       New York, New York
                                                                 HON. KATHERINE POLK FAILLA
                                                                 UNITED STATES DISTRICT JUDGE
